DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 2, “proximate to of” should read “proximate to [[of]]” if that is the intended meaning. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 12, 13, 15, 20-28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first end” in line 5. It is not clear whether this is the same as “a first end” in line 3. For examination purposes, Examiner of record takes this to be the same.
Claim 1 recites “a first end” in line 12. It is not clear whether this is the same as “a first end” in line 10. For examination purposes, Examiner of record takes this to be the same.
Claims 2, 4-6, 12 recite "the articulation” in line 1. There is insufficient antecedent basis for this limitation.
Claim 4 recites " at the least one light source and detector” in lines 1-2. The meaning of this limitation is unclear. For examination purposes, Examiner of record takes this to be --at least one of the light source and detector--. 
Claim 15 recites "the reflected electronic signal” in line 3. It is unclear whether or not this is the same as “the detected signal” in line 2. The meaning of electronic signal being “reflected” is also unclear. For examination purposes, Examiner of record takes this limitation to be the same as “the detected signal”.
Claim 20 recites "a fetus” in lines 5 and 9. It is unclear whether or not this is the same as the "fetus” in claim 1.
Claim 20 recites "a light source and a detector” in line 6. It is unclear whether or not this is the same as the "light source” and the “detector” in claim 1.
Claim 21 recites the "at least one of the first and the second arms” in line 3. There is insufficient antecedent basis for this limitation because only a single first arm and a single second arm have been recited in claim 1. For examination purposes, Examiner of record takes this to be --at least one of the first arm and the second arm--.
Claim 22 recites "the at least one first arm and second arm” in line 2. This limitation is unclear because only a single first arm and a single second arm have been recited in claim 1. For examination purposes, Examiner of record takes this to be "the at least one of the first arm and the second arm”.
Claims 23 and 30 recite "a fetus” in line 7. It is unclear whether or not this is the same as the "fetus” in line 3.
Claim 24 recites "a fetus” in line 2. It is unclear whether or not this is the same as the "fetus” in claim 23.
Claim 24 recites "the processor calculated… using responsively to the received indication” in line 5. This limitation is unclear because this is not a method step.  Also, the limitation “using responsively to the received indication” is unclear because it is unclear what is being used. For examination purposes, Examiner of record takes this to be “further comprising: calculating, by the processor, the distance between the epidermis of the pregnant mammal's abdomen and the fetus contained therein responsively to the received indication.”
Claim 25 recites "a light source” in line 6. It is unclear whether or not this is the same as the "light source” in claim 23.
Claim 27 recites "the at least one light source and detector” in line 2. This limitation is unclear because claim 26 recites the “at least one of the light source and the detector”. For examination purposes, Examiner of record takes this to be "the at least one of the light source and the detector”.
Claim 32 recites "a detector” in line 4. It is unclear whether or not the “detector” is one of the “detectors” in claim 30. For examination purposes, Examiner of record takes this to be one of the “detectors”.
Claim 32 recites "a fetus” in line 7. It is unclear whether or not this is the same as the "fetus” in claim 30 and in lines 4 and 6 of the claim.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 4-6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (US 6690958), hereinafter Walker.
Regarding claim 1, Walker teaches a system (100) comprising:
a light source (102) configured to project light into the abdomen of a pregnant mammal toward (“the optical source 102, and the detector 104 in contact with maternal abdominal skin" Col. 4, l. 61-66, Fig. 1B) a fetus contained therein (“The illustrative trans-abdominal fetal oxygenation probe 100 includes an optical source 102 and detector 104, and an ultrasound transducer 106.” Col. 4, l. 15-32, Figs. 1A-B), the light source being coupled to a first end of a first arm (108, left)(“The optical source 102 and the detector 104 are connected to one or more lateral members 108 or arms that separate the optical source 102 and detector 104.” Col. 4, l. 15-30, Figs. 1A-B);
the first arm, the first arm including a first end and a second end (108, left arm), the first end of the first arm being coupled to the light source and the second end of the first arm being coupled to a housing (106, 110, 112; 804)(“The optical source 102 … connected to one or more lateral members 108 or arms that separate the optical source 102 and detector 104.” Col. 4, l. 15-30; “a bracket 112 couples the ultrasound transducer 106 to the lateral members 108 although any suitable connector can be used.” Col. 4, l. 38-51, Figs. 1A-B Figs. 1A-B. The housing houses the “ultrasound transducer 106” Col. 4, l. 61-66, the “position sensors 110” Col. 4, l. 44-51 and bracket 112, Col. 4, l. 38-51, Figs. 1A-B);
a detector (104) configured to detect light emanating from the pregnant mammal's abdomen (116) responsively to light projected thereon by the light source (seen in Fig. 2: “The optical source 102 and detector 104 generate an optical sample volume 116.” Col. 4, l. 66 – Col. 5, l. 4) and convert the detected light into a detected signal, the detector being coupled to a first end of a second arm (108, right)(“the detector 104… connected to one or more lateral members 108 or arms that separate the optical source 102 and detector 104.” Col. 4, l. 15-30, Figs. 1A-B. “Examples of the optical-acoustic imaging probe 706 include the trans-abdominal fetal oxygenation probe 100, … or other optical-acoustic device that includes an optical source and detector, and an ultrasound transducer, as described hereinbefore”, Col. 15, l. 10-37, Fig. 7);
the second arm, the second arm including a first end and a second end (108, right arm) (seen in Figs. 1A-B), the first end of the second arm being coupled to the detector and the second end of the second arm being coupled to the housing (“connected to one or more lateral members 108 or arms” Col. 4, l. 15-30, Figs. 1A-B); and
the housing, the housing being configured to couple (“a bracket 112 couples” Col. 4, l. 38-51, Fig. 1B) with the second end of the first arm and the second end of the second arm (“The lateral members 108 are also connected to the ultrasound transducer 106 that generates acoustic signals for transmission as ultrasonic pressure waves into tissue, and receives returning echoes from the tissue. The lateral members 108 and the ultrasound transducer 106 connect in a configuration that aligns the optical sample volume to intersect the ultrasound sample volume. In the illustrative example, a bracket 112 couples the ultrasound transducer 106 to the lateral members 108 although any suitable connector can be used.” Col. 4, l. 38-51, Figs. 1A-B), at least one of the first arm and the second arm being configured to articulate relative to the housing (“The position sensors 110 detect the adjustable configuration of the ultrasound transducer 106, and the lateral members 108 connected to the optical source 102 and the detector 104, for example at an axle, pin, axis, pivot, or the like for pivotal relative motion of the lateral members 108. Rotary and linear position sensors 110 detect, for example, a source angle 118 and a detector angle 120. The source angle 118 relates to the angle between the ultrasound transducer 106 and the lateral member 108 holding the optical source 102. The detector angle 120 relates to the angle between the ultrasound transducer 106 and the lateral member 108 holding the optical detector 104. The source angle 118 and detector angle 120 can be used using simple geometric relations, for example by a processor, to determine a source-detector distance, based on the known length of the lateral members 108.” Col. 5, l. 5-22).
Regarding claim 2, Walker teaches the system of claim 1, wherein the articulation is rotational (“pivotal” Col. 5, l. 5-22) around the housing (“the lateral members 108 connected to the optical source 102 and the detector 104, for example at an axle, pin, axis, pivot, or the like for pivotal relative motion of the lateral members 108. Rotary and linear position sensors 110 detect, for example, a source angle 118 and a detector angle 120.” Col. 5, l. 5-22). 
Regarding claim 4, Walker teaches the system of claim 1, wherein the articulation is configured to place at the least one light source and detector proximate to of the pregnant mammal's abdomen (“the optical source 102, and the detector 104 in contact with maternal abdominal skin" Col. 4, l. 61-66. “The position sensors 110 detect the adjustable configuration of the ultrasound transducer 106, and the lateral members 108 connected to the optical source 102 and the detector 104, for example at an axle, pin, axis, pivot, or the like for pivotal relative motion of the lateral members 108. Rotary and linear position sensors 110 detect, for example, a source angle 118 and a detector angle 120. The source angle 118 relates to the angle between the ultrasound transducer 106 and the lateral member 108 holding the optical source 102. The detector angle 120 relates to the angle between the ultrasound transducer 106 and the lateral member 108 holding the optical detector 104. The source angle 118 and detector angle 120 can be used using simple geometric relations, for example by a processor, to determine a source-detector distance, based on the known length of the lateral members 108.” Col. 5, l. 5-22; Fig. 1B).
Regarding claim 5, Walker teaches the system of claim 1, wherein the articulation is configured to adapt to a surface curvature (a curve under 102 and 104 in Fig. 1B and under 806 and 808 in Fig. 8) of the pregnant mammal's abdomen (seen in Fig. 1B: “FIG. 1B depicts the optical-acoustic diagnostic apparatus 100 in usage for trans-abdominal fetal imaging with the ultrasound transducer 106, the optical source 102, and the detector 104 in contact with maternal abdominal skin.”, Col. 4, l. 61– 64. “The position sensors 110 detect the adjustable configuration of the ultrasound transducer 106, and the lateral members 108 connected to the optical source 102 and the detector 104, for example at an axle, pin, axis, pivot, or the like for pivotal relative motion of the lateral members 108.” Col. 5, l. 5-22).
Regarding claim 6, Walker teaches the system of claim 1, wherein the articulation is responsive to a position of the fetus (“manipulates the trans-abdominal oxygenation probe 802 to position… through the center of the fetal skull 818”) within the pregnant mammal's abdomen (“A clinician places the trans-abdominal fetal oxygenation probe 802 in contact with a patient's skin 814 in the vicinity of the mother's abdomen. The clinician manipulates the trans-abdominal oxygenation probe 802 to position the ultrasound sample volume 816 through the center of the fetal skull 818 by viewing an ultrasound image acquired by usage of the ultrasound transducer 810 on an electronic display. The clinician increases or decreases the optical source-photodetector distance to position the optical sample volume outline through the center of the fetal skull on the electronic display.” Col. 15, l. 57 – Col. 16, l. 6, Fig. 8. Note that while this part of the disclosure mentions probe 802 rather than probe 100, both probes are trans-abdominal fetal oxygenation probes with the same principal of operation, and therefore, the clinician would manipulate the trans-abdominal oxygenation probe 100 to position it responsive to a position of the fetus, except that probe 802 targets the fetal brain using a fetal brain oxygenation test configuration while probe 100 is a trans-abdominal fetal oxygenation probe configuration, Col. 4, l. 15-30, Figs. 1A-B; Col. 15, l. 57 – Col. 16, l. 6, Fig. 8).
Regarding claim 12, Walker teaches the system of claim 1, wherein the articulation is responsive to a distance between a surface of the pregnant mammal's abdomen (“the optical source 102, and the detector 104 in contact with maternal abdominal skin" Col. 4, l. 61-66, Fig. 1B) and the fetus contained therein (“the depth” Col. 5, l. 55-60) (“The position sensors 110 detect the adjustable configuration of the ultrasound transducer 106, and the lateral members 108 connected to the optical source 102 and the detector 104, for example at an axle, pin, axis, pivot, or the like for pivotal relative motion of the lateral members 108. Rotary and linear position sensors 110 detect, for example, a source angle 118 and a detector angle 120… The source angle 118 and detector angle 120 can be used using simple geometric relations, for example by a processor, to determine a source-detector distance, based on the known length of the lateral members 108.” Col. 5, l. 5-22. “The distance between the optical source 102 and the photodetector 104 determines the depth of the center 202 of the optical sample volume 116. The depth is equal to one-third of the source-detector distance. The optical sample volume center 202 moves deeper into tissue in response to lengthening the optical source-photodetector distance.” Col. 5, l. 55-60; Fig. 1B). 
Regarding claim 13, Walker teaches the system of claim 1, wherein a distance between the source and the detector (“determine a source-detector distance, based on the known length of the lateral members 108.” Col. 5, l. 5-22) is responsive to a distance between a surface of the pregnant mammal's abdomen (“the optical source 102, and the detector 104 in contact with maternal abdominal skin" Col. 4, l. 61-66, Fig. 1B) and the fetus contained therein (“the depth” Col. 5, l. 55-60) (“The position sensors 110 detect the adjustable configuration of the ultrasound transducer 106, and the lateral members 108 connected to the optical source 102 and the detector 104, for example at an axle, pin, axis, pivot, or the like for pivotal relative motion of the lateral members 108. Rotary and linear position sensors 110 detect, for example, a source angle 118 and a detector angle 120… The source angle 118 and detector angle 120 can be used using simple geometric relations, for example by a processor, to determine a source-detector distance, based on the known length of the lateral members 108.” Col. 5, l. 5-22. “The distance between the optical source 102 and the photodetector 104 determines the depth of the center 202 of the optical sample volume 116. The depth is equal to one-third of the source-detector distance. The optical sample volume center 202 moves deeper into tissue in response to lengthening the optical source-photodetector distance.” Col. 5, l. 55-60; Fig. 1B). 

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chance (US 20070167704), hereinafter, Chance.
Regarding claim 30, Chance teaches a method (“an optical method for in vivo, non-invasive. transabdominal examination of fetal tissue is provided.” [0045]) comprising:
receiving, by a processor (“The processor” [0133]), an indication of a distance between an epidermis of a pregnant mammal's abdomen and a fetus contained therein (“the distance between the ultrasound transducer and the fetal brain” [0122])(“FIG. 1C illustrates a pair of sources illuminating a pair of detectors with photon migration patterns intercepted by the head of a fetus. The distance between the sources and the detectors is 10 cm. The optical module is placed on the skin of the abdomen 350 in the pelvic area of woman 8 (FIG. 1). The location of the optical module may be determined by a prior ultrasound scan.... At the suitable position, most of the source--detector combinations generate banana patterns that penetrate the abdominal wall 352 and interine wall 354 and intercept different portions of the head 356 of the fetus 358.” [0119]. “Prior to conducting the NIR transabdominal measurement, an ultrasound exam may be performed to determine the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain. The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain. If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm. To examine just the superficial maternal abdominal and uterine layers in a complementary measurement, the source and detector separation of 4 cm may be used.” [0122] “The processor may employ different types of combined scoring… in combination with … ultrasound examination" [0133]. While not explicitly disclosed, the ultrasound examination has to use a data processor to process raw data and obtain useful information including “the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain” as disclosed in [0122] and therefore the processor receives an indication of a distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein, the indication being received as part of the received ultrasound examination data. The “distance between the ultrasound transducer and the fetal brain” is seen as the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein because the ultrasound transducer is placed on the skin during examination);
receiving, by the processor (270), a plurality of detected electronic signals (signals of the “detector outputs” [0110], Fig. 8), each of the plurality of detected electronic signals being received from a separate detector (one of the “light detectors” Abstract; “D1, D2, . . . , D21" [0105], Fig. 8) communicatively coupled to the processor (270) and corresponding to a detected optical signal emanating from a pregnant mammal's abdomen (1A, 1B, Figs. 1A-B, 1) and a fetus contained therein (“the fetus” [0046]; “TISSUE” Fig. 8), wherein each detected optical signal has been converted, by the respective detector, into one of the plurality of the detected electronic signals (“The controller is constructed and arranged to activate one or several light sources and light detectors so that the light detector detects light that has migrated over at least one of the photon migration paths. The processor receives signals corresponding to the detected light and forms at least one data set used for tissue examination." Abstract. “The optical module may be moved around the exterior of the abdomen to locate the selected tissue of the fetus (e.g., the head) within the photon migration paths." [0046]. “Referring to FIG. 6, … an amplitude cancellation imaging system 200 uses an optical module 212 shown in FIG. 6B. Optical module 212 includes twelve light sources S1, S2, . . . , S12 and four light detectors D1, D2, D3, and D4” [0098]; “detectors D1, D2, . . . , D21" [0105]. “Each detector is connected to a preamplifier and an adjustable gain controller that may be used initially for calibration. The detector outputs are switched by a switch 262 and a controller 264 so that analog-to-digital converters 266 and 266a receive 750 nm and 830 nm data, respectively, from two symmetrically located detectors. A computer 270 stores the detected values measured for the different combinations.” [0110], Fig. 8);
receiving, by the processor, a position for each of the detectors (“The computer controls the sources and the detectors of optical module 212” [0101], Fig. 6A; “receive 750 nm and 830 nm data, respectively, from two symmetrically located detectors. A computer 270 stores the detected values measured for the different combinations” [0110], Fig. 8. To receive data from the “two symmetrically located detectors.” [0110], a position for each of the detectors has to be received by the processor to identify the “two symmetrically located detectors” because all of the sources and the detectors are being controlled by the computer [0101]);
selecting, by the processor, a detected electronic signal from the plurality of detected electronic signals responsively to the position of the detector corresponding to the selected detected electronic signal (“analog circuit 202 may be replaced by a computer with an analog-to-digital converter and appropriate software that controls the entire operation of optical module 212. The computer controls the sources and the detectors of optical module 212 in a similar way as described above.” [0101]. “The detector outputs are switched by a switch 262 and a controller 264 so that analog-to-digital converters 266 and 266a receive 750 nm and 830 nm data, respectively, from two symmetrically located detectors.” [0110], Fig. 8);
analyzing, by the processor, the selected detected electronic signal to determine a fetal hemoglobin oxygen saturation level of the fetus (“Preferably, the second data set includes hemoglobin deoxygenation values.” [0016]. “The optical apparatus may also generate blood volume, hemoglobin oxygenation or hemoglobin deoxygenation data,” [0046]. “Thus, the processor can generate images of the blood volume and the blood deoxygenation of the examined region of the head of the fetus… These images may also be used for long term monitoring of the fetus, where the optical module is worn by the pregnant woman. The above-described systems can not only image the head, or other parts of the fetus, they can also measure the blood oxygenation and non-invasively characterize the tissue of the fetus.” [0120]); and
facilitating, by the processor, provision of an indication of the fetal hemoglobin oxygen saturation level to a user (“Optical spectroscopy could be used to monitor and image tissue blood oxygenation and volume by measuring absorption of oxyhemoglobin and deoxyhemoglobin in the near infrared (NIR) wavelength region.” [0011]. “The processor may be arranged to create images blood volume in the brain tissue and blood oxygenation in the brain tissue.” [0044]. “The blood volume (measured in volts) is plotted on the abscissa and deoxygenation (measured in volts) is plotted on the ordinate.” [0139]; “blood deoxygenation in color.” [0141]. “Blood deoxygenation in the congruent region in volts (scale of the ordinate).” [0143], Fig. 9).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 1, and further in view of Fong, et al. (Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, 2017 IEEE 19th International Conference on e-Health Networking, Applications and Services (Healthcom), pgs 6, 2017), hereinafter, Fong.
Regarding claim 15, Walker teaches the system of claim 1 further comprising:
a processor (702) configured to receive the detected signal from the detector (that of “probe 706” Col. 15, l. 10-37) (“a combined optical-acoustic diagnostic apparatus 700 including processor 702 and electronic display 704…The optical-acoustic diagnostic apparatus 700 also includes an optical-acoustic imaging probe 706. Examples of the optical-acoustic imaging probe 706 include the trans-abdominal fetal oxygenation probe 100, … or other optical-acoustic device that includes an optical source and detector, and an ultrasound transducer, as described hereinbefore”, Col. 15, l. 10-37, Fig. 7), analyze the portion of the detected signal to determine a fetal hemoglobin oxygen saturation level of the fetus (“Oxyhemoglobin (HbO.sub.2) and deoxyhemoglobin (Hb) concentrations in the optical sample volume 116 are measured by alternately passing narrow band near infrared light of different wavelengths between the optical source 102 and photodetector 104 according to a method of noninvasive optical sensing for measuring near infrared light absorbing analytes described herein” Col. 6, l. 27 – 34; Figs. 1A-B. “Once the optical sample volume 820 is positioned, the clinician can acquire a measurement of hemoglobin (Hb) and oxyhemoglobin (HbO2) is taken with near infrared spectrometry (NIRS). The optical-acoustic probe 802 can be used to image … a fetus in a maternal condition,” col. 15, l. 64 – Col. 16, l. 5; Fig. 7) and provide an indication (“Hb=xx  HbO2=xx”) of the fetal hemoglobin oxygen saturation level of the fetus to a display device (704) (“electronic display 704” Col. 15, l. 10-37; “Hb=xx  HbO2=xx” Fig. 7).
Walker does not teach the processor configured to isolate a portion of the reflected electronic signal that corresponds to light incident upon the fetus. 
However, Fong discloses Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, which is analogous art. Fong teaches the processor configured to isolate (“to extract… to remove the maternal contribution” 2nd col., 2nd para., p. 1) a portion of the reflected electronic signal that corresponds to light incident upon the fetus (“Techniques to extract the weak fetal signal from the mixed signal is currently under investigation by us and others in this area. One approach is to use adaptive filtering techniques which are well-suited to noise-cancellation type problems [4]. Another approach is through frequency-domain filtering and is shown in Figure 2. Since the fetal heart rate (110-200 BPM) is typically faster than the maternal heart rate (60-100 BPM), each signal’s primary and secondary harmonics can be seen as peaks in the power spectral density estimation. This allows us to remove the maternal contribution after identifying the signal using an optode with a short SD distance or finger based probe.”; 2nd col., 2nd para., p. 1).
Therefore, based on Fong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Walker to have the processor configured to isolate a portion of the reflected electronic signal that corresponds to light incident upon the fetus, as taught by Fong, in order to facilitate the analysis of the weak fetal signal (Fong: 2nd col., 2nd para., p. 1). In the combined invention of Walker and Fong, the processor configured to analyze the isolated portion to determine a fetal hemoglobin oxygen saturation level of the fetus.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 1, and further in view of Chance (US 20070167704), hereinafter, Chance, and Fong, et al. (Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, 2017 IEEE 19th International Conference on e-Health Networking, Applications and Services (Healthcom), pgs 6, 2017), hereinafter, Fong.
Regarding claim 20, Walker teaches the system of claim 1, further comprising:
a processor (702) communicatively coupled to the detector (that of “probe 706” Col. 15, l. 10-37) (“a combined optical-acoustic diagnostic apparatus 700 including processor 702 and electronic display 704…The optical-acoustic diagnostic apparatus 700 also includes an optical-acoustic imaging probe 706. Examples of the optical-acoustic imaging probe 706 include the trans-abdominal fetal oxygenation probe 100, … or other optical-acoustic device that includes an optical source and detector, and an ultrasound transducer, as described hereinbefore”, Col. 15, l. 10-37, Fig. 7). 
Walker does not teach the processor being configured to:
(1) receive an indication of a distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein;
(2) determine an optimum distance between a light source and a detector for the transmission of light to the fetus and detecting light emanating from the pregnant mammal's abdomen that has been incident upon the fetus responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein; and
facilitate an indication of the optimum distance between the light source and a detector responsively to the determination.
However, regarding feature (1), Chance discloses transabdominal examination, monitoring and imaging of tissue, which is analogous art. Chance teaches receiving an indication of a distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein (“Prior to conducting the NIR transabdominal measurement, an ultrasound exam may be performed to determine the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain.” [0122]). 
Therefore, based on Chance’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Walker to receive an indication of a distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein, as taught by Chance, in order to optimize the placement of the optical probe (Chance: [0122]). In the combined invention of Walker and Chance, the processor being configured to receive an indication of a distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein, because Walker teaches that the processor is configured to receive data from the optical probe with ultrasound transducer (“The optical-acoustic diagnostic apparatus 700 also includes an optical-acoustic imaging probe 706. Examples of the optical-acoustic imaging probe 706 include the trans-abdominal fetal oxygenation probe 100, … or other optical-acoustic device that includes an optical source and detector, and an ultrasound transducer, as described hereinbefore”, Col. 15, l. 10-37, Fig. 7).
Regarding feature (2), Walker modified by Chance does not teach the processor configured to determine an optimum distance between a light source and a detector for the transmission of light to the fetus and detecting light emanating from the pregnant mammal's abdomen that has been incident upon the fetus responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein; and
facilitate an indication of the optimum distance between the light source and a detector responsively to the determination.
However, Fong discloses Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, which is analogous art. Fong teaches the processor configured to determine an optimum distance between a light source and a detector for the transmission of light to the fetus and detecting light emanating from the pregnant mammal's abdomen that has been incident upon the fetus (“In this paper, we optimize the source-detector distance … through Monte Carlo simulations using a multi-layered tissue model for various fetal depths.” Abstract. “The signal sensitivity with respect to SD distance for various wavelengths and fetal depths can be seen in Figure 5.” VI. RESULTS AND DISCUSSION, p. 4) responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein (“for various … fetal depths” VI. RESULTS AND DISCUSSION, p. 4); and
facilitate an indication of the optimum distance between the light source and a detector responsively to the determination (“the SD distance was set at 7 cm” p. 6, l. 6, 1st complete para.)(“Therefore… the SD distance must be maximized, while still being able to detect enough Type 2 photons to stay above the minimum detectable power. Viewing the mixed signal in relation to the fetal signal on a linear graph, shown in Figure 6, helps to illustrate this point…The SD distance should then be increased to operate near the minimum detectable power to increase the signal sensitivity to the deeper tissue layers that contain fetal information.” VI. RESULTS AND DISCUSSION. “Our results show that selecting an appropriate wavelength and SD distance is necessary in the development of a TFO system to optimally measure the fetal signal at varying fetal depths.” p. 4, VII. CONCLUSION; p. 6, Fig. 6).
Therefore, based on Fong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walker and Chance to have the processor configured to determine an optimum distance between a light source and a detector for the transmission of light to the fetus and detecting light emanating from the pregnant mammal's abdomen that has been incident upon the fetus responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein; and facilitate an indication of the optimum distance between the light source and a detector responsively to the determination, as taught by Fong, in order to facilitate the analysis of the weak fetal signal (Fong: 2nd col., 2nd para., p. 1). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Chance, and Fong as applied to claim 20, and further in view of Iceman (US 20180296299), hereinafter, Iceman.
Regarding claim 21, Walker modified by Chance and Fong teaches system of claim 20.
Walker modified by Chance and Fong does not teach a motor communicatively coupled to the processor, the motor being configured to move at least one of the first and the second arms responsively to an instruction from the processor.
However, Iceman discloses robotic surgical systems and methods for monitoring applied forces, which is analogous art. Iceman teaches a motor (“electric drives” [0033]; “a motor” [0052]) communicatively coupled to the processor (4), the motor being configured to move at least one of the first and the second arms (2, 3) responsively to an instruction from the processor (“Each of the robotic arms 2, 3 may be composed of a plurality of members, which are connected through joints.” [0032]. “Robotic arms 2, 3 may be driven by electric drives (not shown) that are connected to control device 4. Control device 4 (e.g., a computer) is set up to activate the drives, in particular by means of a computer program, in such a way that robotic arms 2, 3 … execute a desired movement … Control device 4 may also be set up in such a way that it regulates the movement of robotic arms 2, 3 and/or of the drives” [0033]. “With reference to FIG. 3B, in order to access a surgical site (not shown) on … patient “P,” distance “D1” between first end 3a of robotic arm 3 and patient “P” is adjusted by adjusting …height “H2” of robotic arm 3 (using a motor, not shown), in a direction indicated by arrow “A” in FIG. 3B.” [0052]).
Therefore, based on Iceman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walker, Chance, and Fong to have a motor communicatively coupled to the processor, the motor being configured to move at least one of the first and the second arms responsively to an instruction from the processor, as taught by Iceman, in order to facilitate access to a region of interest on a patient (Iceman: [0052]).
Regarding claim 22, Walker modified by Chance, Fong, and Iceman teaches the system of claim 21.
Walker modified by Chance and Fong does not teach that the processor instructs the motor to move the at least one first arm and second arm responsively to the determined optimum distance.
However, Iceman discloses robotic surgical systems and methods for monitoring applied forces, which is analogous art. Iceman teaches the processor instructs the motor to move the at least one first arm and second arm responsively to the determined optimum distance (“distance “D1” … adjusted” [0052]) (“Control device 4 (e.g., a computer) is set up to activate the drives, in particular by means of a computer program, in such a way that robotic arms 2, 3 … execute a desired movement … Control device 4 may also be set up in such a way that it regulates the movement of robotic arms 2, 3 and/or of the drives.” [0033]. “With reference to FIG. 3B, in order to access a surgical site (not shown) on … patient “P,” distance “D1” between first end 3a of robotic arm 3 and patient “P” is adjusted by adjusting …height “H2” of robotic arm 3 (using a motor, not shown), in a direction indicated by arrow “A” in FIG. 3B.” [0052]).
Therefore, based on Iceman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Walker and Chance to have the processor that instructs the motor to move the at least one first arm and second arm responsively to the determined optimum distance, as taught by Iceman, in order to facilitate access to a region of interest on a patient (Iceman: [0052]).

Claims 23-25, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chance (US 20070167704), hereinafter, Chance, in view of Fong, et al. (Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, 2017 IEEE 19th International Conference on e-Health Networking, Applications and Services (Healthcom), pgs 6, 2017), hereinafter, Fong.
Regarding claim 23, Chance teaches a method (“an optical method for in vivo, non-invasive. transabdominal examination of fetal tissue is provided.” [0045]) comprising:
receiving, by a processor (“The processor” [0133]) an indication of a distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein (“the distance between the ultrasound transducer and the fetal brain” [0122])(“FIG. 1C illustrates a pair of sources illuminating a pair of detectors with photon migration patterns intercepted by the head of a fetus. The distance between the sources and the detectors is 10 cm. The optical module is placed on the skin of the abdomen 350 in the pelvic area of woman 8 (FIG. 1). The location of the optical module may be determined by a prior ultrasound scan.... At the suitable position, most of the source--detector combinations generate banana patterns that penetrate the abdominal wall 352 and interine wall 354 and intercept different portions of the head 356 of the fetus 358.” [0119]. “Prior to conducting the NIR transabdominal measurement, an ultrasound exam may be performed to determine the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain. The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain. If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm. To examine just the superficial maternal abdominal and uterine layers in a complementary measurement, the source and detector separation of 4 cm may be used.” [0122] “The processor may employ different types of combined scoring… in combination with … ultrasound examination" [0133]. While not explicitly disclosed, the ultrasound examination has to use a data processor to process raw data and obtain useful information including “the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain” as disclosed in [0122] and therefore the processor receives an indication of a distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein, the indication being received as part of the received ultrasound examination data. The “distance between the ultrasound transducer and the fetal brain” is seen as the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein because the ultrasound transducer is placed on the skin during examination);
determining an optimum distance between a light source and a detector (“the optimal source and detector separation” [0122]) for the transmission of light to the fetus and detecting light emanating from the pregnant mammal's abdomen that has been incident upon the fetus responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein (“If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm. To examine just the superficial maternal abdominal and uterine layers in a complementary measurement, the source and detector separation of 4 cm may be used.” [0122]).
Chance does not teach determining the optimum distance by the processor; and
facilitating, by the processor, provision of an indication of the optimum distance between the light source and a detector responsively to the determination to a user.
However, Fong discloses Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, which is analogous art. Fong teaches determining the optimum distance by the processor (“In this paper, we optimize the source-detector distance … through Monte Carlo simulations using a multi-layered tissue model for various fetal depths.” Abstract. “The signal sensitivity with respect to SD distance for various wavelengths and fetal depths can be seen in Figure 5.” VI. RESULTS AND DISCUSSION, p. 4) responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein (“for various … fetal depths” VI. RESULTS AND DISCUSSION, p. 4); and
facilitating, by the processor, provision of an indication of the optimum distance between the light source and a detector (“the SD distance was set at 7 cm” p. 6, l. 6, 1st complete para.) responsively to the determination (“at varying fetal depths.” VII. CONCLUSION; p. 6) to a user (“shown in Figure 6”)(“Therefore… the SD distance must be maximized, while still being able to detect enough Type 2 photons to stay above the minimum detectable power. Viewing the mixed signal in relation to the fetal signal on a linear graph, shown in Figure 6, helps to illustrate this point…The SD distance should then be increased to operate near the minimum detectable power to increase the signal sensitivity to the deeper tissue layers that contain fetal information.” p. 4, VI. RESULTS AND DISCUSSION. “Our results show that selecting an appropriate … SD distance is necessary in the development of a TFO system to optimally measure the fetal signal at varying fetal depths.” VII. CONCLUSION; p. 6, Fig. 6).
Therefore, based on Fong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chance to have the steps of determining, by the processor, the optimum distance; and facilitating, by the processor, provision of an indication of the optimum distance between the light source and a detector responsively to the determination to a user, as taught by Fong, in order to facilitate the analysis of the weak fetal signal (Fong: 2nd col., 2nd para., p. 1). 
Regarding claim 24, Chance modified by Fong teaches the method of claim 23, wherein Chance teaches that the indication of the distance between the epidermis of pregnant mammal's abdomen and a fetus contained therein is at least one of an ultrasound reading, an ultrasound image, and a magnetic resonance imaging image (“an ultrasound exam may be performed to determine the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain” [0122]) and calculating, by the processor, the distance between the epidermis of the pregnant mammal's abdomen and the fetus contained therein responsively to the received indication (“Prior to conducting the NIR transabdominal measurement, an ultrasound exam may be performed to determine the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain. The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain. If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm. To examine just the superficial maternal abdominal and uterine layers in a complementary measurement, the source and detector separation of 4 cm may be used.” [0122]. While not explicitly disclosed, the ultrasound examination has to use a data processing device to process raw data and obtain useful information as disclosed in [0122] and therefore the processor calculates the distance between the epidermis of the pregnant mammal's abdomen and the fetus contained therein responsively to the received indication, the indication contained in the received ultrasound examination data).
Regarding claim 25, Chance modified by Fong teaches the method of claim 23. 
Chance teaches receiving, by the processor, a position of the fetus within the pregnant mammal's abdomen (“an ultrasound exam may be performed to determine the position of the fetal head, the placenta” [0122]), wherein the determination of the optimum distance between a light source and the detector is further responsive to the received position (“The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain.” [0122]) and calculating, by the processor, the distance between the epidermis of the pregnant mammal's abdomen and the fetus contained therein responsively to the received indication (“Prior to conducting the NIR transabdominal measurement, an ultrasound exam may be performed to determine the position of the fetal head, the placenta and the distance between the ultrasound transducer and the fetal brain. The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain. If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm. To examine just the superficial maternal abdominal and uterine layers in a complementary measurement, the source and detector separation of 4 cm may be used.” [0122]. While not explicitly disclosed, the ultrasound examination has to use a data processing device to process raw data and obtain useful information as disclosed in [0122] and therefore the processor calculates the distance between the epidermis of the pregnant mammal's abdomen and the fetus contained therein responsively to the received indication, the indication contained in the received ultrasound examination data).
Regarding claim 28, Chance modified by Fong teaches the method of claim 23. 
Chance does not teach that the determination of the optimum distance is responsive to a signal strength of a portion of the detected electronic signal that is contributed by light incident upon the fetus.
However, Fong discloses Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, which is analogous art. Fong teaches that he determination of the optimum distance is responsive to a signal strength (“the weak fetal signal” 2nd col., 2nd para., p. 1) of a portion of the detected electronic signal that is contributed by light incident upon the fetus (“to extract… to remove the maternal contribution” 2nd col., 2nd para., p. 1) (“Techniques to extract the weak fetal signal from the mixed signal is currently under investigation by us and others in this area. One approach is to use adaptive filtering techniques which are well-suited to noise-cancellation type problems [4]. Another approach is through frequency-domain filtering and is shown in Figure 2. Since the fetal heart rate (110-200 BPM) is typically faster than the maternal heart rate (60-100 BPM), each signal’s primary and secondary harmonics can be seen as peaks in the power spectral density estimation. This allows us to remove the maternal contribution after identifying the signal using an optode with a short SD distance or finger based probe.”; 2nd col., 2nd para., p. 1. “The signal sensitivity with respect to SD distance for various wavelengths and fetal depths can be seen in Figure 5…The SD distance should then be increased to operate near the minimum detectable power to increase the signal sensitivity to the deeper tissue layers that contain fetal information.” p. 4, VI. RESULTS AND DISCUSSION; Fig. 6). 
Therefore, based on Fong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chance to have the step of the determination of the optimum distance that is responsive to a signal strength of a portion of the detected electronic signal that is contributed by light incident upon the fetus, as taught by Fong, in order to facilitate the analysis of the weak fetal signal (Fong: 2nd col., 2nd para., p. 1). 
Regarding claim 31, Chance teaches the method of claim 30.
Chance does not teach that the analysis includes isolating a portion of the detected electronic signal that corresponds to light incident upon the fetus. 
However, Fong discloses Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, which is analogous art. Fong teaches that the analysis includes isolating (“to extract… to remove the maternal contribution” 2nd col., 2nd para., p. 1) a portion of the detected electronic signal that corresponds to light incident upon the fetus (“Techniques to extract the weak fetal signal from the mixed signal is currently under investigation by us and others in this area. One approach is to use adaptive filtering techniques which are well-suited to noise-cancellation type problems [4]. Another approach is through frequency-domain filtering and is shown in Figure 2. Since the fetal heart rate (110-200 BPM) is typically faster than the maternal heart rate (60-100 BPM), each signal’s primary and secondary harmonics can be seen as peaks in the power spectral density estimation. This allows us to remove the maternal contribution after identifying the signal using an optode with a short SD distance or finger based probe.”; 2nd col., 2nd para., p. 1).
Therefore, based on Fong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chance to have the analysis that includes isolating a portion of the detected electronic signal that corresponds to light incident upon the fetus, as taught by Fong, in order to facilitate the analysis of the weak fetal signal (Fong: 2nd col., 2nd para., p. 1). 
Regarding claim 32, Chance teaches the method of claim 30, further comprising:
determining, prior to the selecting, an optimum distance between a light source and a detector (“the optimal source and detector separation” [0122]) for the transmission of light to the fetus and detecting light emanating from the pregnant mammal's abdomen that has been incident upon the fetus responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein (“If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm.” [0122]), wherein the selection of the detected electronic signal (“switched” [0110]) is responsive to the optimum distance (“Each detector is connected to a preamplifier and an adjustable gain controller... The detector outputs are switched by a switch 262 and a controller 264 so that analog-to-digital converters 266 and 266a receive 750 nm and 830 nm data, respectively, from two symmetrically located detectors.” [0110]. “The location of the optical module may be determined by a prior ultrasound scan” [0119]. “The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain. If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm” [0122], Fig. 8).
Chance does not teach determining the optimum distance by the processor.
However, Fong discloses Transabdominal Fetal Pulse Oximetry: The Case of Fetal Signal Optimization, which is analogous art. Fong teaches determining the optimum distance by the processor (“In this paper, we optimize the source-detector distance … through Monte Carlo simulations using a multi-layered tissue model for various fetal depths.” Abstract. “The signal sensitivity with respect to SD distance for various wavelengths and fetal depths can be seen in Figure 5.” VI. RESULTS AND DISCUSSION, p. 4) responsively to the distance between an epidermis of pregnant mammal's abdomen and a fetus contained therein (“for various … fetal depths” VI. RESULTS AND DISCUSSION, p. 4).
Therefore, based on Fong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chance to have the step of determining, by the processor, the optimum distance, as taught by Fong, in order to facilitate the analysis of the weak fetal signal (Fong: 2nd col., 2nd para., p. 1).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chance and Fong as applied to claim 23, and further in view of Iceman (US 20180296299), hereinafter, Iceman.
Regarding claim 26, Chance modified by Fong teaches method of claim 23.
Chance teaches initiating a movement of at least one of the light source and the detector responsively to the optimum distance (“The location of the optical module may be determined by a prior ultrasound scan.... At the suitable position, most of the source--detector combinations generate banana patterns that penetrate the abdominal wall 352 and interine wall 354 and intercept different portions of the head 356 of the fetus 358.” [0119]. “The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain. If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm. To examine just the superficial maternal abdominal and uterine layers in a complementary measurement, the source and detector separation of 4 cm may be used.” [0122]).
Chance modified by Fong does not teach initiating the movement by the processor.
However, Iceman discloses robotic surgical systems and methods for monitoring applied forces, which is analogous art. Iceman teaches initiating the movement by the processor (4) ( “Robotic arms 2, 3 may be driven by electric drives (not shown) that are connected to control device 4. Control device 4 (e.g., a computer) is set up to activate the drives, in particular by means of a computer program, in such a way that robotic arms 2, 3 … execute a desired movement … Control device 4 may also be set up in such a way that it regulates the movement of robotic arms 2, 3 and/or of the drives” [0033]. “With reference to FIG. 3B, in order to access a surgical site (not shown) on … patient “P,” distance “D1” between first end 3a of robotic arm 3 and patient “P” is adjusted by adjusting …height “H2” of robotic arm 3 (using a motor, not shown), in a direction indicated by arrow “A” in FIG. 3B.” [0052]).
Therefore, based on Iceman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chance and Fong to have the step of initiating the movement by the processor, as taught by Iceman, in order to facilitate access to a region of interest on a patient (Iceman: [0052]). In the combined invention of Chance, Fong, and Iceman, the movement being initiated by the processor is a movement of at least one of the light source and the detector responsively to the optimum distance.
Regarding claim 27, Chance modified by Fong and Iceman teaches method of claim 26.
Chance teaches the at least one of the light source and the detector (“The optical probe is then placed on the maternal abdomen right above the pubic bone in a way that the sources and the detectors symmetrically straddled the location on the skin right above fetal brain. If the average distance between the surface of the fetal brain and the ultrasound transducer is about 2.5 cm, the optimal source and detector separation is about 10 cm in order to aim for a penetration depth of approximately 5 cm.” [0122]).
Chance modified by Fong does not teach that the initiation of the movement is performed by sending an instruction to a motor communicatively coupled to the processor, the motor being mechanically coupled to the at least one of the light source and the detector.
However, Iceman discloses robotic surgical systems and methods for monitoring applied forces, which is analogous art. Iceman teaches that the initiation of the movement is performed by sending an instruction (“a computer program” [0033]) to a motor (“electric drives” [0033]; “a motor” [0052]) communicatively coupled to the processor (4)(“Robotic arms 2, 3 may be driven by electric drives (not shown) that are connected to control device 4. Control device 4 (e.g., a computer) is set up to activate the drives, in particular by means of a computer program, in such a way that robotic arms 2, 3 … execute a desired movement … Control device 4 may also be set up in such a way that it regulates the movement of robotic arms 2, 3 and/or of the drives” [0033]), the motor being mechanically coupled to the detector (210) (“Robotic arm 3 includes another sensor 210…In use, as distance “D1” between first end 3a of robotic arm 3 and patient “P” is adjusted, sensor 210 detects when there is contact between robotic arm 3 … and patient “P.”” [0050], Fig. 3B).
Therefore, based on Iceman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chance and Fong to have the initiation of the movement that is performed by sending an instruction to a motor communicatively coupled to the processor, the motor being mechanically coupled to the detector, as taught by Iceman, in order to facilitate access to a region of interest on a patient (Iceman: [0052]). In the combined invention of Chance, Fong, and Iceman, the detector belongs to the optical probe (Chance: [0122]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793   

/YI-SHAN YANG/Acting SPE, Art Unit 3793